                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                              NO. 7:18-CR-00065-D

UNITED STATES OF AMERICA

                v.

KEVIN JUNIOR GRANT

                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on October 18, 2018, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(l), made applicable to this proceeding by virtue of 28

U.S.C. § 2461(c), as a firearm and ammunition used in knowing violations of 21 U.S.C.

§ 841(a)(l) and 18 U.S.C. § 924(c)(l)(A)(i), to wit:

            •   Taurus, Model Millennium, .45 caliber firearm,       serial number

                NYB58726,and

            •   Any and all related ammunition;

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

       1.       That based upon the Memorandum of Plea· Agreement as to the

defendant, the United States is hereby authorized to seize the above-stated personal

                                            1
property, and it is hereby forfeited'to the United States' for disposition in accordance

with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

       2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

       SO ORDERED. This t~ day of .'Ta.nv~                  '2019.




                                           2
